DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 11/18/2022 for application number 14/670,737. 
Claims 1-2, 4-14, 17-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 17 recite, “and wherein basic functions of the device can be changed only in the expert menu to make it possible for the device to be operated safely...” First, the term “safely” is a relative term which renders the claim indefinite. The term “safely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be matter of opinion whether a device may be operated “safely” or not. Second, it is unclear from the “to make it possible” language if the limitation is meant to be a requirement, or if it is simply reciting the intended result of the expert menu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (Pub. No. 2015/0020801) in view of Setzer et al. (Pub. No. 2008/0072902) and Kaplan et al. (Pub. No. 2010/0094103).

In reference to claim 1, Frame teaches a device for artificial respiration (breathing assistance apparatus 20, para. 0021, 0090), wherein the device comprises a blower (flow generator, para. 0021, 0099) connected to a control (controller, para. 0105), both the control and the blower being arranged in a housing (see fig. 1) and the control being connected to at least one indicating device, and wherein the indicating device is formed as a display (display 40, para. 0097, 0021) and also at least one operating element (power key 42, para. 0098), and, using a symbol-based operating structure, can be used as an input device in such a way that respective symbols visualize an assigned function and that a hierarchically structured operating capability is generated by the control (display shows menu with device functions, see figs. 6A-6C), providing a possibility for selecting different languages (language menu for selecting different languages, para. 0115-19) for a patient menu and an expert menu (top level menu only for experts, para. 0115-17, fig. 6B; other menus for patients, see, e.g., fig. 6A and fig. 6C), wherein a language for the menu concerned can be selected by an input button and the input button is connected by logic circuitry to a language selection menu (arrow keys are used to make menu selections on the screen, para. 0118), in which the user can select the language, the input button being also connected by logic circuitry to a language memory and wherein, after confirmation of a language selected, this language is loaded from the memory and used (language is used after confirmation, para. 0019).
Frame does not explicitly teach wherein the indicating device is formed as a display that has a touchscreen function; the touchscreen function providing a possibility for selecting.
Setzer teaches the indicating device is formed as a display that has a touchscreen function (display is a touch screen that allows users to adjust parameters, para. 0026); the touchscreen function providing a possibility for selecting (users can select different parameters using touch screen, para. 0026).
It would have been obvious to one of ordinary skill in art, having the teachings of Frame and Setzer before him at the time of filing, to modify the indicating device as disclosed by Frame to include a touchscreen function as taught by Setzer.
One of ordinary skill in the art would be motivated to modify the indicating device of Frame to include the touchscreen function of Setzer because it provides an easier to use ventilator interface (Setzer, para. 0002-03).
However, Frame and Setzer do not explicitly teach wherein the languages for the patient menu and the expert menu can only be set in the expert menu.
Kaplan teaches wherein the languages for the patient menu and the expert menu can only be set in the expert menu (setting menu, including the language setting, is locked and only available to a clinician, para. 0085) to make it possible for the device to be operated safely by both an expert and a patient, the expert being a healthcare provider of the patient (see 112(b) rejection above; patient and clinician can both use device “safely,” para. 0085).
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, and Kaplan before him at the time of filing, to modify the language menu as disclosed by Frame to include locked language menu as taught by Kaplan.
One of ordinary skill in the art would be motivated to modify the language menu of Frame to include the locked language menu of Kaplan because Frame suggests some settings should not be available to the end user (Frame, para. 0116), and Kaplan further teaches the language can be locked for experts only.
In reference to claim 2, Frame teaches the device of claim 1, wherein different languages can be selected by means of the display (para. 0019).
In reference to claim 4, Setzer further teaches the device of claim 2, wherein a number of input buttons configured for receiving a user input are provided in a region of the display (input buttons displayed, para. 0031-33, fig. 6), wherein the display is connected by logic circuitry to the buttons and has a number of assigned information fields, wherein each information field is assigned to a corresponding input button and configured for indicating graphic items of information that specify various functions of corresponding input buttons (buttons correspond to adjustable parameters, para. 0031-33), and wherein an information field is designed to indicate graphically whether or not a selected value concerning a parameter or a setting of the respirator can be changed by means of at least one input button (button indicates whether or not it may be changed by graying out if it cannot be changed, para. 0035).
In reference to claim 6, Setzer further teaches the device of claim 1, wherein the respirator comprises an internal data memory for permanently storing operating data (storage media stores patient data, para. 0043).
In reference to claim 10, Frame further teaches the device of claim 1, wherein the respirator is designed for carrying out a leak-tightness test of a respiration mask and a corresponding test result can be visualized in a region of the display (if leak is detected, animation is displayed, para. 0165; also see Setzer, which teaches a selectable leak test, para. 0083).
In reference to claim 12, Setzer further teaches the device of claim 10, wherein, after actuating an input button, carrying out of a test procedure for leak-tightness of the mask takes place during therapy in the expert menu (leak test button in fig. 14, para. 0083), wherein a number of input buttons configured for receiving a user input are provided in a region of the display and wherein the display is connected by logic circuitry to the input buttons and has a number of assigned information fields, wherein each information field is assigned to a corresponding input button and configured for indicating graphic items of information that specify various functions of corresponding input buttons, wherein at least one information field is provided with an assigned input button (buttons correspond to adjustable parameters, para. 0031-33), wherein the information field is designed to indicate graphically whether or not a selected value concerning a parameter or a setting of the respirator can be changed by means of at least one input button (availability of selection indicated by graying out non-selectable buttons, para. 0083) and a change of this state can be achieved by actuating an input button that is assigned to the information field, wherein, after corresponding actuation of the input button, the information field visualizes a closed state and, after that, at least selected values that concern an operation of the respirator can no longer be changed (buttons can be locked after selection; for example, leak test is locked when the respirator is on, para. 0083).
In reference to claim 13, Frame further teaches the device of claim 1, wherein at least one energy-saving option can be selected and can be configured by means of the display (transport mode may be selected which helps save energy when on battery power, para. 0131).
In reference to claim 14, Frame further teaches the device of claim 1, wherein at least one item of information with respect to a function of the device and/or operating the device can be visualized by means of the display (information about functioning of device is displayed, para. 0128, fig. 6C).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (Pub. No. 2015/0020801) in view of Setzer et al. (Pub. No. 2008/0072902) and Kaplan et al. (Pub. No. 2010/0094103) as applied to claim 1 above, and further in view of Milne et al. (Pub. No. 2014/0012150).

In reference to claim 5, Frame, Setzer, and Kaplan do not explicitly teach the device of claim 1, wherein the display is connected to an evaluation unit for providing at least one item of qualitative therapy information.
Milne teaches the device of claim 1, wherein the display is connected to an evaluation unit for providing at least one item of qualitative therapy information (values can be evaluated to determine and display, for example, a missed breath, para. 0073).
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, Kaplan, and Milne before him at the time of filing, to modify the UI as disclosed by Frame to include qualitative information as taught by Milne.
One of ordinary skill in the art would be motivated to modify the UI of Frame to include the qualitative information of Milne because it helps present information in an easier to understand manner (Milne, para. 0001-02).

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (Pub. No. 2015/0020801) in view of Setzer et al. (Pub. No. 2008/0072902) and Kaplan et al. (Pub. No. 2010/0094103) as applied to claim 1 above, and further in view of Gejdos et al. (Pub. No. 2011/0246342).

In reference to claim 7, Frame, Setzer, and Kaplan do not explicitly teach the device of claim 1, wherein operating data can be stored on a memory card.
Gejdos teaches the device of claim 1, wherein selectable operating data can be stored on a memory card (data selectable for transfer, para. 0066, memory may be a USB key, para. 0049). 
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, Kaplan, and Gejdos before him at the time of filing, to modify the UI as disclosed by Frame to include selectable data as taught by Gejdos.
One of ordinary skill in the art would be motivated to modify the UI of Frame to include the selectable data of Gejdos because it helps more easily manage and transfer health data (Gejdos, para. 0003-06).
In reference to claim 8, Setzer teaches the device of claim 1, wherein a number of input buttons configured for receiving a user input are provided in a region of the display (input buttons displayed, para. 0031-33, fig. 6), wherein the display is connected by logic circuitry to the input buttons and comprises a number of assigned information fields, wherein each information field is assigned to a corresponding input button (buttons correspond to adjustable parameters and functions, para. 0031-33) and configured for indicating graphic items of information that specify various functions of the corresponding input buttons (buttons have text that specify functions, fig. 6).
However, Frame, Setzer, and Kaplan do not explicitly teach wherein the information field is designed to indicate graphically how many days with memory data are to be transferred to an external memory.
Gejdos teaches the information field is designed to indicate graphically how many days with memory data are to be transferred to an external memory (selectable date range indicates how many days of data are to be transferred, para. 0066, to external memory like a USB key, para. 0049). 
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, Kaplan, and Gejdos before him at the time of filing, to modify the UI as disclosed by Frame to include selectable data as taught by Gejdos.
One of ordinary skill in the art would be motivated to modify the UI of Frame to include the selectable data of Gejdos because it helps more easily manage and transfer health data (Gejdos, para. 0003-06).
In reference to claim 9, Gejdoes further teaches the device of claim 8, wherein the external memory is an SD card or USB memory (USB key, para. 0049).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (Pub. No. 2015/0020801) in view of Setzer et al. (Pub. No. 2008/0072902) and Kaplan et al. (Pub. No. 2010/0094103) as applied to claim 10 above, and further in view of Brewer et al. (Pub. No. 2002/0056452).

In reference to claim 11, Frame, Setzer, and Kaplan do not explicitly teach the device of claim 10, wherein a pressure used while carrying out the test for the leak-tightness of the mask can be preset by means of the display.
Brewer teaches the device of claim 10, wherein a pressure used while carrying out the test for the leak-tightness of the mask can be preset by means of the display (pressure for leak test may be adjusted, para. 0070). 
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, Kaplan, and Brewer before him at the time of filing, to modify the leak test as disclosed by Setzer to include adjustable pressure as taught by Brewer.
One of ordinary skill in the art would be motivated to modify the leak test of Setzer to include the adjustable pressure of Brewer because it helps provide better leak tests (Brewer, para. 0006-09).

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (Pub. No. 2015/0020801) in view of Setzer et al. (Pub. No. 2008/0072902).

In reference to claim 17, Frame teaches a device for artificial respiration (breathing assistance apparatus 20, para. 0021, 0090), wherein the device comprises a blower (flow generator, para. 0021, 0099) connected to a control (controller, para. 0105), both the control and the blower being arranged in a housing (see fig. 1) and the control being connected to at least one indicating device (display 40, para. 0097, 0021) and also at least one operating element (power key 42, para. 0098), wherein the indicating device is formed as a display (display 40, para. 0097, 0021) and, using a symbol-based operating structure, can be used as an input device in such a way that respective symbols visualize an assigned function and that a hierarchically structured operating capability is generated by the control (display shows menu with device functions, see figs. 6A-6C), wherein a possibility for selecting different languages is provided (language menu for selecting different languages, para. 0115-19) for a patient menu and an expert menu (top level menu only for experts, para. 0115-17, fig. 6B; other menus for patients, see, e.g., fig. 6A and fig. 6C), a language for the menu concerned being selected by an input button and the input button being connected by logic circuitry to a language selection menu (arrow keys are used to make menu selections on the screen, para. 0118), in which the user can select the language, the input button being also connected by logic circuitry to a language memory wherein, after confirmation of a language selected, this language is loaded from the memory and used (language is used after confirmation, para. 0019) and wherein basic functions of the device can be changed only in the expert menu (certain settings can only be changed in the top-level menu, para. 0116) to make it possible for the device to be operated safely by both an expert and a patient, the expert being a healthcare provider of the patient (see 112(b) rejection above; patient and clinician can both use device “safely,” para. 0116).
However, Frame does not explicitly teach a touchscreen function.
Setzer teaches a touchscreen function (display is a touch screen that allows users to adjust parameters, para. 0026).
It would have been obvious to one of ordinary skill in art, having the teachings of Frame and Setzer before him at the time of filing, to modify the indicating device as disclosed by Frame to include a touchscreen function as taught by Setzer.
One of ordinary skill in the art would be motivated to modify the indicating device of Frame to include the touchscreen function of Setzer because it provides an easier to use ventilator interface (Setzer, para. 0002-03).
In reference to claim 21, Setzer further teaches the device of claim 17, wherein the respirator comprises an internal data memory for permanently storing operating data (storage media stores patient data, para. 0043). 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (Pub. No. 2015/0020801) in view of Setzer et al. (Pub. No. 2008/0072902) as applied to claim 17 above, and in further view of Kaplan et al. (Pub. No. 2010/0094103).

In reference to claim 18, Frame and Setzer do not explicitly teach device of claim 17, wherein different languages can be selected by means of the display and only in the expert menu.
Kaplan teaches the device of claim 17, wherein different languages can be selected by means of the display and only in the expert menu (setting menu, including the language setting, is locked and only available to a clinician, para. 0085). 
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, and Kaplan before him at the time of filing, to modify the language menu as disclosed by Frame to include locked language menu as taught by Kaplan.
One of ordinary skill in the art would be motivated to modify the language menu of Frame to include the locked language menu of Kaplan because Frame suggests some settings should not be available to the end user (Frame, para. 0116), and Kaplan further teaches the language can be locked for experts only.
In reference to claim 19, Setzer further teaches the device of claim 18, wherein a number of input buttons configured for receiving a user input are provided in a region of the display, wherein the display is connected by logic circuitry to the buttons and has a number of assigned information fields, wherein each information field is assigned to a corresponding input button and configured for indicating graphic items of information that specify various functions of corresponding input buttons (displayed buttons each correspond to adjustable parameters, para. 0031-33), and wherein an information field is designed to indicate graphically whether or not a selected value concerning a parameter or a setting of the respirator can be changed by means of at least one input button (availability of selection indicated by graying out non-selectable buttons, para. 0083).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (Pub. No. 2015/0020801) in view of Setzer et al. (Pub. No. 2008/0072902) as applied to claim 17 above, and further in view of Milne et al. (Pub. No. 2014/0012150).

In reference to claim 20, Frame and Setzer do not explicitly teach the device of claim 1, wherein the display is connected to an evaluation unit for providing at least one item of qualitative therapy information.
Milne teaches the device of claim 17, wherein the display is connected to an evaluation unit for providing at least one item of qualitative therapy information (values can be evaluated to determine and display, for example, a missed breath, para. 0073).
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, and Milne before him at the time of filing, to modify the UI as disclosed by Frame to include qualitative information as taught by Milne.
One of ordinary skill in the art would be motivated to modify the UI of Frame to include the qualitative information of Milne because it helps present information in an easier to understand manner (Milne, para. 0001-02).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (Pub. No. 2015/0020801) in view of Setzer et al. (Pub. No. 2008/0072902) as applied to claim 17 above, and further in view of Gejdos et al. (Pub. No. 2011/0246342).

In reference to claim 22, Frame and Setzer do not explicitly teach the device of claim 17, wherein selectable operating data can be stored on a memory card.
Gejdos teaches the device of claim 17, wherein selectable operating data can be stored on a memory card (data selectable for transfer, para. 0066, memory may be a USB key, para. 0049). 
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, and Gejdos before him at the time of filing, to modify the UI as disclosed by Frame to include selectable data as taught by Gejdos.
One of ordinary skill in the art would be motivated to modify the UI of Frame to include the selectable data of Gejdos because it helps more easily manage and transfer health data (Gejdos, para. 0003-06).
In reference to claim 23, Setzer teaches the device of claim 17, wherein a number of input buttons configured for receiving a user input are provided in a region of the display (input buttons displayed, para. 0031-33, fig. 6), wherein the display is connected by logic circuitry to the input buttons and comprises a number of assigned information fields, wherein each information field is assigned to a corresponding input button (buttons correspond to adjustable parameters and functions, para. 0031-33) and configured for indicating graphic items of information that specify various functions of the corresponding input buttons (buttons have text that specify functions, fig. 6).
However, Frame and Setzer do not explicitly teach wherein the information field is designed to indicate graphically how many days with memory data are to be transferred to an external memory.
Gejdos teaches the information field is designed to indicate graphically how many days with memory data are to be transferred to an external memory (selectable date range indicates how many days of data are to be transferred, para. 0066, to external memory like a USB key, para. 0049). 
It would have been obvious to one of ordinary skill in art, having the teachings of Frame, Setzer, and Gejdos before him at the time of filing, to modify the UI as disclosed by Frame to include selectable data as taught by Gejdos.
One of ordinary skill in the art would be motivated to modify the UI of Frame to include the selectable data of Gejdos because it helps more easily manage and transfer health data (Gejdos, para. 0003-06).

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. Applicant argues the new limitation of, “to make it possible for the device to be operated safely…” renders the previous rejection moot. The Examiner disagrees. First, the Examiner notes the 112(b) rejection above for indefiniteness. Second, the expert menus of Frame and Kaplan allow for the devices to be operated “safely” in that they restrict access to some settings.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kiani, which teaches changing the language of a patient device to a preferred language of a clinician (para. 0245).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174